Citation Nr: 0618838	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs benefits under the provisions of 38 U.S.C. § 
6103(a) was proper.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946 during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 administrative decision by 
the Director of Compensation and Pension Service of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

The veteran knowingly aided or assisted in the making or 
presentation of a false or fraudulent affidavit in connection 
with the pursuit of disability benefits for another veteran 
who was not entitled to such benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA.  However, the forfeiture statute resides in chapter 61 
of title 38 of the United States Code (U.S.C.), and 
regulations pertaining to forfeiture have their own notice 
and development provisions.  See, e.g, Barger v. Principi, 16 
Vet. App. 132, 138 (2002), to the effect that the VCAA 
provisions apply only to procedures under chapter 51 of title 
38, U.S.C.

Applicable regulations provide that forfeiture of benefits 
will not be declared until the person has been notified by 
the Regional Counsel or, in the Manila RO, the Veterans 
Service Center Manager of the right to present a defense.  38 
C.F.R. § 3.905(b) (2005).  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) the specific charges 
against the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statute; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; and (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.  Id.

In this case, the Board finds that VA has complied with the 
above notice provisions via a July 2002 charge letter, which 
set forth each of the five elements.  In addition, a July 
2002 proposed administrative decision, October 2003 final 
administrative decision, April 2004 forfeiture decision from 
the Director of Compensation and Pension Service, and July 
2004 statement of the case further detailed the specific 
charges, the evidence supporting the charges, and citation 
and discussion of the applicable statute.  Thus, the mandated 
duties have been met, and no additional assistance or 
notification is necessary.

II.  Laws and Regulations

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 2002); 38 
C.F.R. § 3.901(a) (2005). 

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a).

After September 1, 1959, any person who commits fraud in the 
Philippine Islands forfeits all rights to benefits under all 
laws administered by VA, other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901(d).

A forfeiture action is an adversarial process initiated by 
VA.  Such process requires the application of a "beyond a 
reasonable doubt standard" to declare a forfeiture.  See 
Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000) (en 
banc).  

III.  Analysis

After review, the Board finds that the evidence of record 
establishes beyond a reasonable doubt that the veteran 
knowingly aided or assisted in the making or presentation of 
a false or fraudulent affidavit in connection with the 
pursuit of disability benefits for another veteran who was 
not entitled to such benefits.  In support of this finding, 
the Board notes the following evidence of record.

A translated copy of a June 2000 notarized affidavit, signed 
by the veteran and another individual, reflects that the 
veteran saw P.I., another veteran seeking VA disability 
benefits, in a prison camp in Capas, Tarlac.  The affidavit 
further reflects the veteran's observations of P.I. during 
his imprisonment.  Lastly, the affidavit reflects that the 
veteran provided the statements based on what he actually 
saw.

A February 2002 report of deposition of the veteran reflects 
his wish to disclose the truth surrounding the above 
affidavit in light of the forfeiture provisions of the law.  
The veteran stated that, although he signed the sworn 
statement, he never saw P.I. while at the prison camp, 
contrary to what is stated in the sworn statement which he 
only read now.  The veteran added that P.I. is a high ranking 
government official who asked for help on his claim which had 
been reportedly always denied by VA.  The veteran then stated 
that he took P.I. to the individual who helped him with his 
claim and that shortly afterward P.I. came to his house with 
the sworn statement.  The veteran explained that he signed 
without reading it, as he did not want to show any 
apprehension, noting that P.I., as an official, is someone 
whom everybody wants to please.  When asked whether he knew 
that participation in the submission of fraudulent evidence 
to VA for the purpose of unlawfully influencing payment of a 
claim is a valid ground for the forfeiture of entitlement to 
his benefits, the veteran responded that he knew and that 
that was the reason he was now cooperating.  When asked 
whether he intended to defraud VA when he accompanied P.I. to 
the individual who helped him with his claim, the veteran 
responded in the negative.

An August 2002 correspondence from the veteran reflects that 
he signed the above affidavit without reading it due largely 
to his reading difficulty brought about by his old age and to 
avoid unduly offending P.I., again noting P.I.'s official 
title.  The veteran added that he never appeared before a 
notary public or any person with authority to take oaths in 
front of whom he subscribed the supposed affidavit.

A May 2004 notice of disagreement reflects that the veteran 
signed the affidavit favoring P.I. because every time they 
met P.I. always narrated his ordeal in the concentration 
camp, including allegedly seeing the veteran there.  The 
veteran added that, because of P.I.'s repeated revelation, he 
was convinced that P.I. was really a prisoner of war and 
convinced to sign the affidavit without reading it.  The 
veteran stated that he did not know that before signing the 
affidavit P.I.'s claim had always been denied by VA.  He 
added that, if he had only known that P.I. was not entitled 
to VA benefits and was always denied, he would have read and 
understood the contents of the affidavit and denied signing 
it.  He then stated that he was a victim of personal interest 
and was deceived, and that it was his fault.  Lastly, the 
veteran requested consideration for at least a portion of his 
benefits as a souvenir for a prisoner of war to support 
himself for a few more years to come.

Lastly, an August 2004 correspondence from the veteran 
reflects that he has already admitted his fault and repeats 
his earlier request for consideration of a portion of his 
benefits.

Initially, the Board notes that the veteran signed a false or 
fraudulent affidavit in support of a claim for benefits on 
behalf of P.I., a fellow veteran.  In this regard, there is 
no doubt in the record that the statements contained in the 
affidavit regarding the veteran's observations are not true.  
Thus, the Board must determine whether the veteran knew that 
he was signing a false or fraudulent affidavit.

The Board first notes the veteran's contention that he did 
not draft the affidavit in question.  In this regard, the 
Board observes that fraud includes procuring the making or 
presentation of a false or fraudulent affidavit in any way.  
Thus, the veteran's act of signing the false or fraudulent 
affidavit is an act of fraud subject to the forfeiture of all 
rights, claims, and benefits under the laws administered by 
VA.

The Board also notes his contention that he did not sign the 
document in front of a notary public or anyone else with 
authority to take oaths.  The Board observes, however, that 
the document of record that was signed by the veteran has a 
seal of a notary public.  Moreover, the Board points out that 
false or fraudulent declarations and statements are also 
subject to the forfeiture laws and regulations.  Thus, his 
contention that the document that he signed is not an 
affidavit is to no avail.

The Board next addresses his contention that he was, in 
essence, pressured into signing the affidavit by a high 
ranking government official.  In this regard, the Board is 
sympathetic to the veteran's alleged situation; however, the 
applicable law does not provide for any exceptions to the 
commission of fraud.  Furthermore, the veteran's given reason 
for signing the affidavit is evidence of his knowledge of the 
false or fraudulent nature of its contents.  

The Board further notes his contention that he was, in 
essence, not able to read the affidavit prior to signing it 
because he did not want to displease P.I., a high ranking 
government official.  The Board reiterates its sympathy for 
his alleged situation but again notes that the law does not 
provide for any exceptions.  Further, his given reason for 
not reading the affidavit is again evidence of his knowledge 
of the false or fraudulent nature of its contents.  Also, on 
his May 2004 notice of disagreement, the veteran stated that 
he had signed the affidavit because he was convinced that 
P.I. had really been a prisoner of war.  This statement 
clearly shows that the veteran had a general idea of the 
contents of the affidavit and, more importantly, that he knew 
that the affidavit was attesting to whether P.I. was a 
prisoner of war, despite never actually having seen P.I. in 
the prison camp.  Additionally, the veteran's May 2004 
statement places his credibility in question, as will be 
discussed below.

As just noted, the record raises a question of the veteran's 
credibility.  In this regard, the Board notes the following 
statements made by the veteran during the course of the 
appeal.

At his February 2002 deposition, the veteran stated that P.I. 
had asked for help on his claim which had always been denied 
by VA.  However, on his May 2004 notice of disagreement, he 
stated that, before signing the affidavit, he did not know 
that P.I.'s claim had always been denied by VA and that, had 
he known that P.I. was not entitled to VA benefits and that 
P.I.'s claim had always been denied, he would have read the 
affidavit and denied signing it.  The Board notes that the 
above statements are inconsistent in the veteran's report of 
when he knew of VA's previous and repeated denials of P.I.'s 
claim.  The Board observes that this inconsistency reflects 
poorly on the veteran's credibility.  Regardless, the Board 
finds the earlier February 2002 statement to be more 
probative, as it was made more contemporaneously to the 
signing of the June 2000 affidavit.  Thus, the Board finds 
that the veteran knew of VA's previous denials of P.I.'s 
claims prior to signing the affidavit.  This finding further 
supports the fact that the veteran knew of the false or 
fraudulent nature of the affidavit when signing it.

Also at his February 2002 deposition, the veteran stated that 
he had been pressured into signing the affidavit by a 
government official.  However, on his May 2004 notice of 
disagreement, the veteran stated that he had signed the 
affidavit because he was convinced that P.I. had really been 
a prisoner of war but that, had he known that P.I. had always 
been denied by VA and was not entitled to benefits, he would 
not have signed it.  The Board notes that the above 
statements are inconsistent in the veteran's report of his 
reason for signing the affidavit.  The Board observes that 
this inconsistency reflects poorly on the veteran's 
credibility.  Furthermore, his May 2004 statement that he 
would not have signed the affidavit had he known the facts 
detracts from the validity of his earlier February 2002 
statement of pressure from a government official being the 
reason.  Furthermore, as discussed above, the Board has 
determined that the veteran did indeed know the facts, 
namely, that P.I. had been previously denied by VA, prior to 
signing the affidavit.

Also at his February 2002 deposition, the veteran stated that 
he did not read the affidavit prior to signing it because he 
did not want to displease P.I., a high ranking government 
official.  However, in an August 2002 correspondence, the 
veteran stated that he did not read the affidavit due largely 
to his reading difficulty brought about by his old age and to 
avoid unduly offending P.I.  In this regard, the Board notes 
the emphasis in the latter statement attributing his not 
reading of the affidavit to his failing vision.  The Board is 
sympathetic to his ailing health; however, the Board points 
out that his wavering statements only further reduce his 
credibility.

Furthermore, the record shows that the veteran has been an 
acquaintance of P.I. for many years, as indicated by P.I.'s 
signature as a witness on the veteran's original application 
for VA benefits dated in June 1968.  Despite the fact that 
P.I. is indeed a high ranking government official, their 
long-time relationship places the credibility of the 
veteran's entire defense in question.

Thus, the Board finds that the veteran's credibility has been 
reduced.  The Board therefore finds his self-serving 
statements to the effect that he did not know the contents of 
the affidavit prior to signing it to be incredible.  
Furthermore, the Board now questions whether the veteran did 
not in fact read the affidavit.

Lastly, the Board acknowledges the veteran's contention that 
he did not intend to defraud VA when he accompanied P.I. to 
the individual who had helped him with his claim.  The Board 
observes, however, that his later actions went against his 
initial good intentions.  The Board also notes that the 
veteran may not have known that participation in the 
submission of fraudulent evidence to VA is a ground for the 
forfeiture of his benefits.  The Board observes, however, 
that ignorance of the law is generally not a defense.  
Moreover, the law is clear and the totality of the evidence 
of record shows that the veteran knew that he was signing a 
false or fraudulent affidavit concerning a claim for benefits 
under the laws administered by VA.  

In sum, despite the veteran's contention that he did not read 
the affidavit before signing it, the record clearly shows 
that he knew that he was signing a false or fraudulent 
affidavit.  Further, the record clearly shows that he even 
knew of the specific subject matter, namely, the issue of 
whether P.I. was a prisoner of war.

In conclusion, the evidence of record establishes beyond a 
reasonable doubt that the veteran knowingly aided or assisted 
in the making or presentation of a false or fraudulent 
affidavit in connection with the pursuit of disability 
benefits for another veteran who was not entitled to such 
benefits.  Thus, he has forfeited his rights to VA benefits 
(aside from insurance benefits) under 38 U.S.C.A. § 6103(a).


ORDER

The declaration of forfeiture of the veteran's rights to VA 
benefits under the provisions of 38 U.S.C. § 6103(a) was 
proper, and the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


